DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The amendments of the specification, filed on March 4th, 2021 are accepted.

Response to Arguments
	Applicant’s arguments on page 12-16, regarding claim 1: “wherein the feed forward braking pressure calculation unit is configured to calculate a limit braking pressure using the calculated friction coefficient, and add or subtract the braking pressure for compensating a slip rate within the calculated limit braking pressure to mitigate chattering” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The updated rejection is in the U.S.C 103 rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Galkowski et. al. (Chinese Patent No: CN1890147A, hereinafter Galkowski) and Tomonori (US Pub No: 20130245909 A1, hereinafter Tomonori).  
*Note: The citations for Galkowski are based off of the description provided by Espacenet and attached to this office action.  The official translation of the patent is US Patent No: 8,078,361B2.
Regarding Claim 1:
Galkowski discloses:
a friction coefficient calculation unit configured to calculate a friction coefficient of a left side road surface and a right side road surface, respectively, on which a left side wheel and a right side wheel are grounded in a road surface based on vehicle wheel state information and a predetermined setting information collected from the vehicle upon anti-lock brake system (ABS) operation in paragraph [0083].  This section describes the friction coefficient of the right and left wheels being estimated by an ABS controller.
a feedforward braking pressure calculation unit configured to calculate a feedforward braking pressure of each vehicle wheel using the calculated friction coefficients of the left side road surface and the right side road surface in paragraph [0058 - 0059], [0064], and figure 2.  These two paragraphs describe block 210 in figure 2.  Block 210 is connected to a logic circuit that is a part of the 
an ABS braking pressure calculation unit configured to calculate an ABS braking pressure of the each vehicle wheel based on the calculated feedforward braking pressure and information of the vehicle wheel in paragraph [0064]: “A similar recognition of the driving situation, in particular the longitudinal slip rate of the vehicle, is carried out to initiate the ABS control, which prevents the wheels from locking by maintaining or reducing the braking pressure pRad.”  This section describes using the ABS control to reducing breaking pressure to prevent the wheels from locking.
a rear wheel steering control amount calculation unit configured to calculate a rear wheel steering control amount for yaw compensation using the calculated ABS braking pressure of each vehicle wheel in paragraph [0063], [0064], and figure 2.  These paragraphs and figure describe a block 210 that identifies the wheel speed and brake pressure for any individual wheel: front left, front right, back left, and back right.  These parameters can be used to identify the µ-split condition and to control the yaw moment limitation on the front axle and the “select low” ABS control strategy of the rear axle.
a rear wheel steering controller configured to perform a rear wheel steering control of the vehicle based on the calculated rear wheel steering control amount 
Galkowski discloses a feed forward braking pressure calculation unit to calculate the limit braking pressure but does not disclose adding or subtracting the braking pressure to compensate for the slip rate within the calculated limit braking pressure to mitigate chattering.
Tomonori teaches:
wherein the feed forward braking pressure calculation unit is configured to calculate a limit braking pressure using the calculated friction coefficient, and add or subtract the braking pressure for compensating a slip rate within the calculated limit braking pressure to mitigate chattering.  Paragraph [0078] describes a feedforward differential pressure 37 between the brake fluid pressures of the wheel brakes for the left and right wheels based on the steering angle detected by the steering sensor and vehicle body velocity.  This paragraph also describes a feedforward differential pressure 36 that executes a PI operation according to the yaw rate deviation to calculate a feedback differential pressure between the brake fluid pressures of the wheel brakes for the left and right wheels.  The adding section 38 adds the feedforward differential pressure calculation section 37 to the feedforward different pressure calculation section 36.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Galkowski to incorporate the teachings of Tomonori to show adding or subtracting the braking pressure to compensate for the slip rate within the calculated limit braking pressure to mitigate 

Regarding Claim 14:
Galkowski discloses:
The integrated control system for the vehicle of claim 1, wherein the feedforward braking pressure calculation unit includes: a limit braking pressure calculation section configured to calculate a limit braking pressure using the calculated friction coefficient of the left side road surface and the right side road surface, and a tire normal force of the vehicle wheel in paragraph [0064].  This section describes controlling the breaking pressure of the vehicle by comparing the wheel speed, the vehicle reference speed, and the degree that the wheel tends to lock.
the feedforward braking pressure calculation unit is configured to calculate the feedforward braking pressure of each vehicle wheel based on a driver braking pressure according to a brake pedal operation of a driver and the calculated limit braking pressure calculated in paragraph [0064].  This section describes controlling the breaking pressure of the vehicle by comparing the wheel speed, the vehicle reference speed, and the degree that the wheel tends to lock.

Regarding Claim 15:
Galkowski discloses:
The integrated control system for the vehicle of claim 14, wherein the feedforward braking pressure calculation unit includes: a left side wheel feedforward braking pressure calculation unit including the limit braking pressure calculation section configured to calculate the limit braking pressure of the left side wheel from the friction coefficient of the left side road surface and the tire normal force of the left side wheel, and calculate the feedforward braking pressure of the left side wheel from the calculated limit braking pressure of the left side wheel and the driver braking pressure 
In regards to the feedforward braking pressure, paragraphs [0059-0060], [0063-0064], and figure 2 describe a logic circuit block 210 that takes the output of the coefficient of friction and calculates the feedforward braking pressure for the left side.  
In regards to the limit braking pressure, paragraphs [0059 – 0060], [0063 – 0064] and figure 2 describe a logic circuit block 210 that takes the wheel speed and vehicle reference speed to determine when the wheel tends to lock, maximum braking pressure, for the left side.  This is combined with the longitudinal slip rate, or coefficient of friction, to initiate ABS control.
a right side wheel feedforward braking pressure calculation unit including the limit braking pressure calculation section configured to calculate the limit braking pressure of the right side wheel from the friction coefficient of the right side road surface and the tire normal force of the right side wheel, and calculate the feedforward braking pressure of the right side wheel from the calculated limit braking pressure of the right side wheel and the driver braking pressure
, paragraphs [0059-0060], [0063-0064], and figure 2 describe a logic circuit block 210 that takes the output of the coefficient of friction and calculates the feedforward braking pressure for the right side.  
In regards to the limit braking pressure, paragraphs [0059 – 0060], [0063 – 0064] and figure 2 describe a logic circuit block 210 that takes the wheel speed and vehicle reference speed to determine when the wheel tends to lock, maximum braking pressure, for the right side.  This is combined with the longitudinal slip rate, or coefficient of friction, to initiate ABS control.

Regarding Claim 16:
Galkowski discloses:
The integrated control system for the vehicle of claim 15, wherein the ABS braking pressure calculation unit includes: a left side wheel ABS braking pressure calculation unit configured to calculate an ABS braking pressure of the left side wheel from the calculated feedforward braking pressure of the left side wheel, a target slip rate, and a current slip rate of the left side wheel in paragraph [0059 – 0060], [0063-0064], and figure 2.  These paragraphs and figure describe a logic circuit block 210 that calculates an ABS braking pressure and longitudinal slip rate for the left side.
43Attorney Docket No. 058268-909001US(Patent)a right side wheel ABS braking pressure calculation unit configured to calculate an ABS braking pressure of the right side wheel from the calculated feedforward braking pressure of the right side wheel, a target slip rate, and a current slip rate of the right side wheel.  in paragraph [0059 – 0060], [0063-0064], and figure 2.  These paragraphs and figure describe a logic circuit block 210 that calculates an ABS braking pressure and longitudinal slip rate for the left side.

Regarding Claim 18:
Galkowski discloses:
The integrated control system for the vehicle of claim 1, wherein the rear wheel steering control amount calculation unit is configured to: calculate a yaw moment (AMz) caused by an asymmetric braking pressure in a braking situation where the friction coefficient of the left side road surface and the right side road surface are different from each other in paragraphs [0086 – 0090].  This section describes calculating the yaw moment based on the different left and right friction coefficient.
calculate a rear wheel steering control amount from the calculated yaw moment (AMz), using the ABS braking pressure of each vehicle wheel calculated by the ABS braking pressure calculation unit in paragraph [0094], [0098], [0121], and figure 3.  This section describes a disturbance yaw moment transmitted from the control circuit block 310 to block 320.  This yaw is input into block 320 which calculates the nominal steering angle.  As described in paragraph [0063], this calculation can be performed for front, back, left, or right wheels.

s 2-6, 10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Galkowski in view of Tomonori and further in view of Yi et. al. (U.S. Pub No: 2020/0023852 A1, hereinafter Yi) and Berntorp et. al. (U.S. Patent No: 10,093,321 B1, hereinafter Berntorp).
Regarding Claim 2:
Galkowski and Tomonori teach the above elements in claim 1 except for a tire force calculation section configured to predict a tire force of the of the left and right wheel, a friction coefficient calculation section configured to calculate a longitudinal force of the left and right side, and a friction coefficient convergence section which calculates the longitudinal and lateral force.
Yi teaches:
The integrated control system for the vehicle of claim 1, wherein the friction coefficient calculation unit includes: a tire force calculation section configured to predict and calculate a tire force of the left side wheel and a tire force of the right side wheel for each road surface friction coefficient using a predetermined tire model for each road surface friction coefficient from the vehicle wheel state information in paragraph [0035] and [0072].  This section describes calculating the friction coefficient using both a normal tire force estimator and a longitudinal tire force estimator for each wheel.  Therefore, by combining two of the equations in paragraph [0072], the tire force can be calculated for the left side wheels and right side wheels.
Yi does not teach a friction coefficient estimation section that can calculate the longitudinal and lateral force for the left and right side wheel.  He also does not teach a friction coefficient convergence section to calculate the coefficient of friction for the left 
Berntorp teaches:
a friction coefficient estimation section configured to calculate a longitudinal force based left side road surface friction coefficient, a longitudinal force based right side road surface friction coefficient, and a lateral force based road surface friction coefficient from the38Attorney Docket No. 058268-909001US(Patent) tire force of the left side wheel and the right side wheel for each predicted road surface friction coefficient, and the estimated longitudinal and lateral tire force in column 5, lines 20-28 and column 6, lines 3-35.  This section describes an equation (1) that calculates the latitude and longitude force of the tire from the friction coefficient.  This calculation is performed for each tire and can be arranged to calculate the longitude and lateral force for the right side.
a friction coefficient convergence section configured to calculate the friction coefficient of the left side road surface and the right side road surface using the longitudinal force based left side road surface friction coefficient, the longitudinal force based right side road surface friction coefficient, and the lateral force based on the calculated road surface friction coefficient in column 5, lines 20-28 and column 6, lines 3-35.  This section describes an equation (1) that calculates the latitude and longitude force of the tire from the friction coefficient.  This calculation is performed for each tire and can be arranged to calculate the longitude and lateral force for the left side. 


Regarding Claim 3:
Galkowski, Tomonori and Berntorp teach the above elements in claims 1 and 2 except for a tire force calculation section that calculates the front left and right wheels for each road surface friction coefficient.  
Yi teaches:
The integrated control system for the vehicle of claim 2, wherein the tire force calculation section includes: a left side tire force calculation section configured to calculate the tire force of the left side wheel in a front side wheel of the vehicle for each road surface friction coefficient using the predetermined tire model for the each road surface friction coefficient in paragraph [0035] and [0072].  These paragraphs describe calculating the road surface friction coefficient and a predetermined tire model for each wheel and therefore can be used to calculate the tire force of the front left wheel.
a right side tire force calculation section configured to calculate the tire force of the right side wheel in the front side wheel of the vehicle for each road surface friction coefficient using the predetermined tire model for the each road surface friction coefficient is rejected on the same grounds as in part i except the calculation is performed for the front right side.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Galkowski, Tomonori and Berntorp to incorporate the teachings of Yi to calculate a tire force for the front left and right wheels for each road surface coefficient.  One would have been motivated to do so to more easily estimate the friction coefficient, which is based on the normal and longitudinal force,                         
                            μ
                            =
                            
                                
                                    F
                                
                                
                                    N
                                
                            
                        
                    , by using sensors on the vehicle to estimate “a longitudinal slip ratio, normal force, and longitudinal force for a tire mounted on each wheel of the vehicle” (Yi, abstract).  This is beneficial because the sensors provide accurate real tiem data to the coefficient of friction calculation unit.

Regarding Claim 4:
Galkowski, Tomonori, Yi, and Berntorp teach the above elements in claims 1 and 2.  Galkowski and Yi do not teach a tire force calculation section that calculates the lateral and longitudinal force for each road surface friction coefficient.
Berntorp additionally teaches:
The integrated control system for the vehicle of claim 2, wherein the tire force calculation section is configured to calculate the longitudinal tire force and the lateral tire force for each road surface friction coefficient of the corresponding wheel, respectively, as the tire force of the left side wheel and the tire force of the right side wheel in column 5, lines 20-28 and column 6, lines 3-35.  This section describes calculating the latitude and longitudinal force for each tire based on the coefficient of friction.

Regarding Claim 5 and 11:
Galkowski, Tomonori, Yi, and Berntorp teach the above elements in claims 1, 2, and 4.  Galkowski and Berntorp do not teach a longitudinal tire force section used to estimate the friction coefficient of the front left and right wheels of a vehicle.
Yi teaches:
The integrated control system for the vehicle of claim 4, wherein the estimated longitudinal tire force used in the friction coefficient estimation section includes the longitudinal tire force of the left side wheel and the right side wheel in the front side wheel of the vehicle in paragraph [0035] and [0072].  This section describes calculating the friction coefficient using both a normal tire force estimator and a longitudinal tire force estimator.  The equations in paragraph [0072] show that the force is calculated for each wheel.  These can be combined to calculate the force for the left and right side wheel.


Claim 11 is substantially similar to claim 5 and is rejected on the same grounds.

Regarding Claim 6:

Yi teaches:
The integrated control system for the vehicle of claim 5, wherein the friction coefficient estimation section includes: a first longitudinal force based friction coefficient estimation section configured to calculate the longitudinal force based left side road surface friction coefficient using the39Attorney Docket No. 058268-909001US (Patent)longitudinal tire force of the left side wheel for each road surface friction coefficient and the estimated longitudinal tire force of the left side wheel in paragraphs [0035] and [0072].  This section describes calculating the tire force based on the road surface friction coefficient and the predetermined tire model.  The equations in paragraph [0072] show that the force is calculated for each wheel.  These can be combined to calculate the force for the left and right side wheel.
a second longitudinal force based friction coefficient estimation section configured to calculate the longitudinal force based right side road surface friction coefficient using the longitudinal tire force of the right side wheel for each road surface friction coefficient and the estimated longitudinal tire force of the right side wheel in paragraph [0035] and [0072].  This section describes calculating the tire force based on the road surface friction coefficient and the predetermined tire model.  The equations in paragraph [0072] show that the force is calculated for each wheel.  These can be combined to calculate the force for the left and right side wheel.

Berntorp teaches:
a lateral force based friction coefficient estimation section configured to calculate the lateral force based road surface friction coefficient using the lateral tire force of the left side wheel for each road surface friction coefficient, the lateral tire force of the right side wheel for each road surface friction coefficient, and the estimated lateral tire force in column 5, lines 20-28 and column 6, lines 3-35.  This section shows equation (1) which calculates the force using the coefficient of friction.  This equation can easily be flipped to solve for the coefficient of friction.  Column 5, lines 20-28 also states that this equation can be applied to any tire.  Therefore, by solving for each tire, they can be combined to solve for the left and right side.




Regarding Claim 10:
Galkowski, Tomonori, Yi, and Berntorp teach the above elements in claims 1 and 2.  Galkowski and Yi do not teach a tire force calculation that includes a slip angle, a slip rate, and a normal force of the corresponding wheel.
Berntorp additionally teaches:
The integrated control system for the vehicle of claim 2, wherein the vehicle wheel state information in the tire force calculation section includes a slip angle, a slip rate, and a normal force of the corresponding wheel in column 11 line 57 to column 12 line 5.  This section describes a slip angle and a longitude/lateral force 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Galkowski, Tomonori, Berntorp, and Yi to incorporate the new teachings of Berntorp to provide a tire force calculation section based off of a slip angle, slip rate, and a normal force.  One would have been motivated to do so to more easily determine the forces acting on the tire and how the ABS system should respond.

Regarding Claim 12:
Galkowski, Tomonori, Yi, and Berntorp teach the above elements in claims 1 and 2.  Galkowski does not teach a longitudinal and lateral weighting factor calculation using the slip rate and slip angle for right and left side wheel.  It also does not teach using this weighting factor to calculate the coefficient of friction for the left and right road surface.
Berntorp teaches:
The integrated control system for the vehicle of claim 2, wherein the friction coefficient calculation unit further includes: a left side wheel weighting factor calculation section configured to determine a left side wheel longitudinal weighting factor and a left side wheel lateral weighting factor from the slip rate and slip angle information of the left side wheel as the vehicle wheel state information collected from the vehicle in figures 1A, 1B, and 1C and column 5, lines 20-28.  These diagrams show a weighted curve 110 which can illustrate a longitudinal force or a lateral force in relation to the slip.  Figure 1B shows a 
a right side wheel weighting factor calculation section configured to determine a right side wheel longitudinal weighting factor and a right side wheel lateral weighting factor from the slip rate and slip angle information of the right side wheel as the vehicle wheel state information, wherein the friction coefficient convergence section is configured to is rejected on the same grounds as in part i, except for the right side wheel.
Yi teaches:
41Attorney Docket No. 058268-909001US	(Patent)calculate a current friction coefficient of the left side road surface and a current friction coefficient of the right side road surface using the longitudinal force based left side road surface friction coefficient, the longitudinal force based right side road surface friction coefficient, and the lateral force based road surface friction coefficient calculated by the friction coefficient estimation section, the weighting factors determined by the left side wheel weighting factor calculation section and the right side wheel weighting factor calculation section, and the friction coefficient determined in a previous control cycle in paragraphs [0035] and [0072]. This section describes calculating the tire force based on the road surface friction coefficient and the predetermined tire model.  The equations in .

Claim 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Galkowski in view of Tomonori,Yi, and Berntorp, and further in view of Latarnik et. al. (WO 9919192A1, hereinafter Latarnik).
Regarding Claim 7 and 8:
Galkowski, Tomonori, Yi and Berntorp teach the above elements in claims 1, 2, 4, 5, and 6 and a longitudinal force calculation.  However, Galkowski and Yi do not teach determining a weighting factor for each road surface coefficient of friction and then using this weighted coefficient of friction to calculate a longitudinal force.
Berntorp teaches:
calculate the longitudinal force based left side road surface friction coefficient by multiplying each road surface friction coefficient of the predetermined tire model by the determined weighting factor for each road surface friction coefficient and summing them in figure 1C, column 5, lines 20-28, and column 6, lines 3 – 15.  This section describes calculating the longitudinal force for each wheel using a piece-wise function based on the varying slip values, with slip being equivalent to the coefficient of friction.
Latarnik teaches:
The integrated control system for the vehicle of claim 6, wherein the first longitudinal force based friction coefficient estimation section is configured to: determine a weighting factor for each road surface friction coefficient using a predetermined equation from the longitudinal tire force of the left side wheel for each road surface friction coefficient and the estimated longitudinal tire force of the left side wheel in paragraph [0008], [0015], and figure 1a.  This section describes that the coefficient of friction for each road surface is weighted using the diagram in figure 1a, essentially the same as a predetermined equation.  Additionally, these calculations can be done for each wheel.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Galkowski, Tomonori, Berntop, and Yi to incorporate the teachings of Latarnik to determine a weighting factor for each road surface coefficient.  One would have been motivated to do so to more easily account for errors within the sensors and processors (Latarnik, [007]).
Claim 8 is substantially similar to claim 7, except for the right side wheel and is rejected on the same grounds.

Regarding Claim 9:
Galkowski, Tomonori, Yi and Berntorp teach the above elements in claims 1, 2, 4, 5, and 6 and a weighting factor for the lateral force calculation.  Galkowski and Yi do not teach using the weighting factor of the lateral force calculation to calculate the lateral tire force.
Berntorp teaches:
calculate the lateral force based road surface friction coefficient by multiplying each road surface friction coefficient of the predetermined tire model by the determined weighting factor for each road surface friction coefficient and summing them in figure 1C, column 5, lines 20-28, and column 6, lines 3 – 15.  
Latarnik teaches:
The integrated control system for the vehicle of claim 6, wherein the lateral force based friction coefficient estimation section is configured to: determine a weighting factor for each road surface friction coefficient using a predetermined equation from the lateral tire force of the left side wheel for each road surface friction coefficient, the lateral tire force of the right side wheel for each road surface friction coefficient, and the estimated lateral tire force in paragraph [0008], [0015], and figure 1a.  This section describes that the coefficient of friction is weighted using the diagram in figure 1a, essentially the same as a predetermined equation.  These calculations can be done for each wheel.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Galkowski, Tomonori, Berntop, and Yi to incorporate the teachings of Latarnik to determine a weighting factor for each road surface coefficient.  One would have been motivated to do so to more easily account for errors within the sensors and processors (Latarnik, [007]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Galkowski, Tomonori, and Wikipedia (https://en.wikipedia.org/w/index.php?title=Threshold_braking&oldid=794264309) and (https://en.wikipedia.org/w/index.php?title=Anti-lock_braking_system&oldid=814564735).
Regarding Claim 17:

The Wikipedia articles cited above teach:
The integrated control system for the vehicle of claim 14, wherein the feedforward braking pressure of the corresponding wheel is determined as the driver braking pressure when the limit braking pressure for each wheel is greater than the driver braking pressure, and the feedforward braking pressure of the corresponding wheel is determined as the limit braking pressure when the limit braking pressure for each wheel is equal to or less than the driver braking pressure in the Wikipedia article about threshold braking and anti-lock braking systems.  The threshold braking article describes car systems without ABS systems in which the aim is for the driver to apply enough pressure to the brake pedals so that the wheel just begins to slip.  This is equivalent to the limit braking pressure stated in the claims.  Additionally, the ABS Wikipedia article states that the principle of threshold braking is applied to modern day ABS systems.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Galkowski and Tomonori, to incorporate the teachings of Wikipedia have the driver regulate the braking pressure to each wheel.  One would have been motivated to do so to more easily prevent the tire from sliding when too much braking pressure is applied.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is allowable based on the subject matter in claim 13, specifically equation E1 and E2.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090.  The examiner can normally be reached on Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665